04/17/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 19-0711



                             No. DA 19-0711

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

KARI LYNN DERBY,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until May 20, 2020 to prepare,

file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                  April 17 2020